Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 06/14/2021.  Claims 1, 3-6, 8, 9 and 11-13 have been amended.  Claims 1, 8 and 9 are independent claims.  Claims 1-15 are pending in this application.  

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  “configured to provides” should be “is configured to provide”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Applicant argues that [0036] of Park does not disclose the amended limitation, which is supported by [0055] of the current Specification, which indicates that the “launcher application program” receives information from the external server to adjust/format the vehicle display.
Examiner respectfully disagrees.
First, the currently recited claim does not clearly recite where this not-claimed “launcher application program” is located.  The currently amended claims reads that detecting via a communication method, e.g., [0028] of Park, Bluetooth, with the vehicle display, where the vehicle ID or VIN information is being transmitted as well.  Based on the vehicle ID or VIN information, a certain display format is being applied to the vehicle display depending on the type of vehicle.  Nowhere in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Second, Applicant did not explain in detail how [0036] of Park does not apply to the currently amendment.  Applicant only simply cited the specification support of the amendment and pointed/recited [0036] of Park as evidence that Park no longer disclose the amendment limitation.  Examiner respectfully disagree with that simple assertion.
Here, Park discloses detect, via the at least one communication circuitry, a connection with a vehicle; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc.” whereas the head unit 100 is a display unit of the vehicle)
receive, via the at least one communication circuitry, vehicle identification information from the vehicle; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc. Also, the head unit 100 may store information of the vehicle including vehicle identification number (VIN).”)
determine display format information of the vehicle, wherein the display format information corresponds to the vehicle identification information; (Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle)
change a format of a user interface based at least partly on the display format information, wherein the user interface configured to provides a function control of the electronic device; ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”) and 
transmit via the at least one communication circuitry, data related to the user interface to the vehicle such that the user interface corresponding to the display format information is output through an output device of the vehicle. ([0032] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.)
Therefore, Park discloses the amended limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20150172845 A1).

at least one communication interface circuitry; ([0013] of Park, a user interface corresponding to the information of the vehicle)
a memory; ([0008]-[0009] of Park, a storage is configured to download an application from the vehicle center server and store it) and 
a processor, electrically connected with the at least one communication circuitry and the memory, configured to: ([0028] of Park, terminal apparatus 200 is a mobile device, a person of ordinary skills in the art would have understood that an mobile device would have a processor that is connected to a memory and can process communication by having a communication interface) 
detect, via the at least one communication circuitry, a connection with a vehicle; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc.” whereas the head unit 100 is a display unit of the vehicle)
receive, via the at least one communication circuitry, vehicle identification information from the vehicle; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc. Also, the head unit 100 may store information of the vehicle including vehicle identification number (VIN).”)
determine display format information of the vehicle, wherein the display format information corresponds to the vehicle identification information; (Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle)
change a format of a user interface based at least partly on the display format information, wherein the user interface configured to provides a function control of the electronic device; ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”) and 
transmit via the at least one communication circuitry, data related to the user interface to the vehicle such that the user interface corresponding to the display format information is output through an output device of the vehicle. ([0032] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.)
	
Referring to claims 3 and 11, Park discloses the electronic device of claim 1, wherein the processor is configured to determine an external server to be accessed, based at least partly on the vehicle identification information, (as shown in Fig. 1 and [0038] of Park, where the CUP associated with the external vehicle center server executes the information being accessed)  and receive the display format information of the vehicle from the external server by using the at least one communication circuitry. ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”)  	Referring to claims 5 ad 13, Park discloses the electronic device of claim 1, wherein the processor is configured to receive, from an external server, information about at least one second [0040] of Park, mobile device controller that is connected to the vehicle center server can download applications) 	Referring to claims 7 and 15, Park discloses disclose the electronic device of claim 1, wherein the processor is configured to map and store the vehicle identification information and the display format information of the vehicle.  ([0028] of Park, store information of the vehicle VIN information on the mobile device.)

Referring to claim 8, Park discloses an electronic device for supporting a connected car service, the electronic device comprising: 
at least one communication circuitry; ([0013] of Park, a user interface corresponding to the information of the vehicle)
a memory; ([0008]-[0009] of Park, a storage is configured to download an application from the vehicle center server and store it) and 
a processor electrically connected with the at least one communication circuitry and the memory, configured to: ([0028] of Park, terminal apparatus 200 is a mobile device, a person of ordinary skills in the art would have understood that an mobile device would have a processor that is connected to a memory and can process communication by having a communication interface) wherein the processor is configured to: 
detect, via the at least one communication circuitry, a connection with a vehicle; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc.)
, via the at least one communication circuitry, vehicle identification information from the vehicle; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc. Also, the head unit 100 may store information of the vehicle including vehicle identification number (VIN).”)
transmit, via the at least one communication circuitry, the vehicle identification information to an external server; (Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle and [0036] of Park, controller 250 connects to the external vehicle center server 300 and checks the type of the head unit 100 and the information of the vehicle which previously transmits to the vehicle center information 300 and the external vehicle center server 300 stores the transmitted vehicle information, such as login, VIN, the type of the head unit 100, etc… [0038] of Park)
receive, via the at least one communication circuitry, data related to a format of a graphical user interface corresponding to the vehicle identification information and to be output through a display of the vehicle from the external server, wherein the graphical user interface configured to provides a function control of the electronic device; ([0032] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.  Fig. 4, [0038], [0046]-[0047] of Park, receive information of the vehicle correspond to the VIN from server as described in [0027] of Park and ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100” where the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle) and 
transmit, via the at least one communication circuitry, data related to the format of the determined graphical user interface to the vehicle; ([0032] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.)
wherein the external server is configured to determine display format information of the vehicle corresponding to the vehicle identification information and change the format of the graphical user interface based at least partly on display format information such that the graphical user interface corresponding to the display format information is output through an output device of the vehicle. ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20150172845 A1) in view of Villaume (US 20180359354 A1).
Referring to claims 2 and 10, Park discloses the electronic device of claim 1.  Park does not specifically disclose “further comprising: a display, wherein the processor is configured to control the display to a black screen state, based at least partly on the connection with the vehicle.”
However, Villaume discloses a display, wherein the processor is configured to control the display to a black screen state, based at least partly on the connection with the vehicle ([0030]-[0031] of Villaume, screen turn into black box screen in order to reduce energy consumption)
Park and Villaume are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s transmitting formation from mobile device to the vehicle on-board display with switching mobile device that is connected to the vehicle black when not being used or user is driving taught by Villaume.  The motivation for doing so would have been to conserve energy consumption of the device and for safety concern of the driver who need not to look at the electronic device while driving.  [0030] of Villaume.

Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20150172845 A1) in view of Barrett et al (US 20140121891 A1).
determine at least one of layout information, color information, resolution information, or image design information as at least part of an operation of determining the display format information of the vehicle. 
However, Barrett discloses wherein the processor is configured to determine at least one of layout information, color information, resolution information, or image design information as at least part of an operation of determining the display format information of the vehicle. ([0076] of Barrett, different vehicles having different specific format identified)
Park and Barrett are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s transmitting formation from mobile device to the vehicle on-board display with having different format for different vehicles taught by Barrett.  The motivation for doing so would have been to show different format of displaying application for specific devices for the user to easily access applications for that specific automobile make and model. 

Referring to claims 6 and 14, Park discloses the electronic device of claim 5.  Park does not specifically disclose wherein the processor is configured to download, from a specified server, at least a part of the at least one second application program that is not included in at least one first application program stored in the memory. 
However, Barrett discloses wherein the processor is configured to download, from a specified server, at least a part of the at least one second application program that is not included in at least one first application program stored in the memory ([0008] of Barrett, multiple applications can be processed at the mobile device, where there are first application and second application that are different applications from each other)
Park and Barrett are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s transmitting formation from mobile device to the vehicle on-board display with having different application format for different vehicles taught by Barrett.  The motivation for doing so would have been to show different format of displaying applications for specific devices for the user to easily access applications for that specific automobile make and model. 

Relevant art:
Kirsch (US 20120197523 A1):  mobile device communicates with an in-vehicle system to provide a network-based calendar and related features for viewing and/or editing within a vehicle.
Tom (US 8966366 B2):  A method and system modifies a user interface (UI) of a portable device in communication with an interface device, where the UI is projected by a human-machine interface of the interface device to a user.
Park et al (US 20150172845 A1):  A terminal apparatus for connecting with a head unit of a vehicle comprises a communicator configured to perform communication with the head unit equipped in the vehicle and a vehicle center server.
Kim et al (US 20170142339 A1): a mobile terminal capable of capturing an image by time-lapse photography.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HAIMEI JIANG/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145